Title: John Hartwell Cocke to James Madison, 4 January 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bremo
                                
                                 Jany: 4. 1828
                            
                        

                        I returned yesterday from Charlottesville, & hasten to acknowledge the receipt of your package,
                            containing several letters from Candidates for Mr. Longs Chair, together with your own, written under the impression that
                            there would be a meeting of the Board of Visitors, the 10th of last Month.
                        As there is now no immediate prospect of a meeting of the Board, I shall take the papers above mentioned
                            along with me to Richmond, which place I expect to reach on the 14th. Inst. and to remain there 12 or 15 days. As Mr.
                            Johnson & Mr. Cabell will be there also, we can transmit you the result of our joint deliberation upon them, or
                            any others you will forward to that place, within the time above mentioned.
                        That you may be informed of the State of Doctor Jones’ expectations, & the state of our negociation
                            with him, I enclose herein a letter I lately recd. from him, & a copy of my answer.
                        When I left the University yesterday, the Lectures had not been resumed, chiefly, in consequence of the
                            absence of many of the Students, but, in part, because some of the professors have not found their
                                extension of the vacation from two to three weeks sufficient for their purposes.
                        I hope the late alarm to the Hotel keepers, together with the more advantageous footing upon which, the
                            retained, now stand, will produce a salutary change in their characters & standing—otherwise, we shall still be
                            under the painful necessity of dissolving our connnection with some of them. With best wishes for your health, I am, Sir
                            Yours with high regard & Esteem

                        
                            
                                John H. Cocke sen.
                            
                        
                    